Cobb, Ch. J.
The defendants in error on July 31, 1890, made application to said court for a peremptory writ of mandamus Against the treasurer of school district No. 11 of said county, to enforce the payment of a certain warrant for the sum of $ 1,500, dated July 22, 1890.
It was stipulated by the parties to this proceeding, that the evidence taken in the foregoing application by the same parties, in the same court, submitted July 21, 1890, shall be used as evidence in this case, Avith such additional evidence as may be presented and admitted, and the princi*374pies of law and conditions and premises of both cases being the same, the conclusions of law and judgment of the court follow that of the preceding case of The State, ex rel. Allen & Jenkins, v. Nick Maher, Treasurer of School District No. 11, Dakota County.
On August 5, 1890, there was a trial in the court below upon the petition of the relators, the answer of the respondent, the motion for a peremptory writ of mandamus,. the notice given by the relators to respondent, the stipulation of the parties, and the evidence in the case. Upou consideration whereof the court found in favor of the relators and judgment was deferred at the request of the parties until the 7th day of August; and upon further-consideration the court found that the relators duly entered into a contract with school district No. 11 of Dakota county, and with the legal voters thereof at the annual meeting for said district for the year 1890, for the-erection of a school house for the use of said district; that in pursuance of the terms of their contract the relatorsengaged to build the same and entered upon the performance thereof; that on July 22, 1890, there was issued to the relators by the school board of said district, the warrant mentioned in the relators’ petition in payment for work done and material furnished under their contract; that the relators duly presented the same to the defendant herein for payment on July 22, 1890; that the defendant wrongfully and contrary to his duties as treasurer of school district No. 11, without any excuse therefor, and having: in his hands funds duly provided for that purpose, refused to pay the said warrant. It was therefore considered by the court that a peremptory writ of mandamus issue against the said Nick Maher, defendant and respondent herein, as treasurer of school district No. 11, commanding him to forthwith pay the relators the warrant aforesaid for the sum of $1,500, and the costs of this proceeding.
To which findings and judgment the defendant duly ex*375cepted on the record, and the defendant’s motion for a new trial having been considered and overruled, the following errors are assigned in this court:
1. In overruling the motion for a new trial.
2. In allowing the peremptory writ of mandamus.
3. In refusing to dismiss the application for the writ.
4. In admitting the testimony of John A. Williams and John N. Peyson as to the action at the school meeting in said district on June 30, and July 1, 1890.
These errors are overruled in accordance with the findings in the preceding case, the judgment of the district court is affirmed, and the relators will take their peremptory writ from this court.
Judgment accordingly.
The other judges concur.